17-22419-rdd         Doc 39        Filed 02/08/19         Entered 02/08/19 10:57:07     Main Document
                                                         Pg 1 of 4



                                                                   HEARING DATE: May 15, 2019
                                                                   HEARING TIME: 10:00am
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re                                                               NOTICE OF OBJECTION
                                                                    TO CLAIM
          Karen T. Beltran
                                                                    Case No. 17-22419-rdd
                                Debtor.                             Chapter 13
----------------------------------------------------------X

          NOTICE OF OBJECTION TO CLAIM NO. 1 PURSUANT TO FEDERAL RULE
                 OF BANKRUPTCY PROCEDURE RULES 3002.1 AND 3007

         PLEASE TAKE NOTICE THAT upon the application of Karen T. Beltran (the “debtor”) and

the Notice of Objection to Claim No. 1 pursuant to Federal Rule of Bankruptcy Procedure Rules 3002.1

and 3007, by her attorney Wendy Marie Weathers, Esq. of Cabanillas & Associates, P.C., dated February

7, 2019, the undersigned will move the this Court before the Honorable Robert D. Drain, United States

Bankruptcy Judge, at the U.S. Bankruptcy Court, Southern District of New York, 300 Quarropas Street,

White Plains, NY 10601 on May 15, 2019, 2019 at 10:00am for an Order Granting Debtor’s Objection to

Claim No. 1; and for such other and further relief that this Court deems just and proper.

         PLEASE TAKE FURTHER NOTICE that objections, if any, are to be served on the

undersigned and filed at least SEVEN (7) days before the hearing date. The objection and proof of

service shall be filed and a courtesy copy shall be provided to chambers.

Dated: White Plains, NY
       February 8, 2019
                                                                  /s/Wendy Marie Weathers
                                                              By: Wendy Marie Weathers, Esq.
                                                                  CABANILLAS & ASSOCIATES, P.C.
                                                                  Attorneys for the Debtor
                                                                  120 Bloomingdale Road, Suite 400
                                                                  White Plains, NY 10605
                                                                  Phone: (914) 418-2023
                                                                  Fax:    (914)206-7780
                                                                  wweathers@cabanillaslaw.com




{01041711 /1 }
17-22419-rdd     Doc 39    Filed 02/08/19    Entered 02/08/19 10:57:07   Main Document
                                            Pg 2 of 4



To:


Karen T. Beltran
60 Truman Avenue
Yonkers, NY 10703

Krista M. Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603

U.S. Trustee
Office of the United States Trustee
Eastern District of New York
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014

Hon. Robert D. Drain
United States Bankruptcy Court
Southern District of New York

Nissan-Infiniti LT
PO Box 660366
Dallas, TX 75266-0366

Martin A. Mooney, Esq.
950 New Loudon Road
Latham, New York 12110




{01041711 /1 }                                2
17-22419-rdd         Doc 39        Filed 02/08/19         Entered 02/08/19 10:57:07    Main Document
                                                         Pg 3 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re

          Karen T. Beltran                                         Case No. 17-22419-rdd
                                                                   Chapter 13
                                Debtor.
----------------------------------------------------------X

                   OBJECTION TO CLAIM NO. 1 PURSUANT TO FEDERAL RULE
                     OF BANKRUPTCY PROCEDURE RULES 3002.1 AND 3007


TO: THE HONORABLE ROBERT D. DRAIN
    UNITED STATES BANKRUPTCY COURT

          Wendy Marie Weathers, Esq., duly admitted to practice law before this Court, affirms upon

information and belief:

          1.       On or around March 21, 2017, the Debtor, Karen T. Beltran (the “Debtor”) filed a

Voluntary Chapter 13 Petition

          2.       On March 24, 2017, Nissan-Infiniti LT (“Nissan”) filed a proof of claim with this Court’s

Claims Register, Claim No. 1, in the secured amount of $5,423.00. The claim was for a Motor Vehicle

Lease Agreement, dated August 27, 2015, pursuant to which the Debtor leased the 2015 Nissan Altima

(the “Vehicle”) from the dealer at the rate of $319.00 per month for a term of thirty-six (36) months.

          3.       On November 8, 2018, Nissan-Infiniti LT as serviced by Nissan Acceptance Corporation

filed a Motion for Relief from Stay in order to modify the stay to allow them to sell the Vehicle.

          4.       The Lease matured in July 2018 and Debtor made payments on the lease through July

2018. The Debtor has since returned the Vehicle. Since Nissan has the vehicle in their possession and

Debtor made all payments under the lease agreement, proof of claim no. 1 should be disallowed.

          WHEREFORE, it is respectfully requested that claim number 1 filed by Nissan-Infiniti LT be

disallowed, and that the debtor be granted such other and further relief as to the Court may seem just and

proper.




{01041711 /1 }                                                3
17-22419-rdd     Doc 39   Filed 02/08/19    Entered 02/08/19 10:57:07   Main Document
                                           Pg 4 of 4


Dated: White Plains, NY
       February 8, 2019

                                                  /s/Wendy Marie Weathers
                                              By: Wendy Marie Weathers, Esq.
                                                  CABANILLAS & ASSOCIATES, P.C.
                                                  Attorneys for the Debtor
                                                  120 Bloomingdale Road, Suite 400
                                                  White Plains, NY 10605
                                                  Phone: (914) 418-2023
                                                  Fax:    (914)206-7780
                                                  wweathers@cabanillaslaw.com




{01041711 /1 }                               4
